Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to methods of mutating a Ty-5 gene using CRISPR.
Group II, claim(s) 5-8, drawn to male-sterile germplasm having a mutation in Ty-5 gene.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
roups require the technical feature of using CRISPR to mutate TY-5 in tomato, this technical feature is not a special technical feature as it does not make a contribution over the prior art. See rejection under 35 SUC 103 below.
During a telephone conversation with Chris Atkinson on 04/16/2020 a provisional election was made without traverse to prosecute the invention of I, claims 1-4. Affirmation of this election must be made by applicant in replying to this Office action. Claims 5-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Status
Claims 1-8 are pending
Claims 5-8 are withdrawn from consideration.
Claims 1-4 are examined on the merits.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites, “selecting a CRISPR/Cas9 kit VK005-14 from VIEWSOLID Biotech Beijing… and Solution 1… Solution 2.” It unclear what the composition of this kit is and what the compositions of Solutions 1 and 2 are. It is also unclear whether the formulation of the kit could change over the life of a patent which would change the scope of the claims. As such the metes and bounds of the claims cannot be determined and claims 3-4 are rejected as being indefinite. 

Lack of Enablement
Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 3-4 require, “a CRISPR/Cas9 kit VK005-14 from VIEWSOLID Biotech Beijing.” An internet search indicated that this kit is not even available in the USA. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapidot et al 2015 (PLoS Genetics 11:10, p.1-19) and further in view of Yang et al (US 2015/0067922 A1).
The claims are drawn to methods of creating male sterile germplasm requiring the steps of editing an exon region of the TY-5 gene and introducing a DNA sequence deletion by a repair mechanism of plants themselves to DSB to obtain a loss-of-function .
Lapidot et al teach loss of function in the gene from the Ty-5 gene (AKA Pelo/Pelota gene) via recessive mutation of Pelo or RNA-mediated silencing of the Pelo gene both lead to resistance to the tomato yellow leaf curl virus (p. 7-8).
Lapidot et al do not teach to use CRISPR to create a mutant allele of TY-5. 
Yang et al teach the CRISPR/Cas9 system to make mutations, including deletions in plant genomes to alter function of a gene (see entire document). They further contemplate that the method could be used to alter expression of gene relating to viral disease (claim 23).
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to use the method of Yang et al to make a loss of function mutation in the Ty-5 gene in tomato to create a TYLCV resistant plant. A person of ordinary skill in the art would have realized that making a deletion mutation in an exon would almost certainly lead to loss of Ty-5 function. In creating the loss of function Ty-5 gene, a male-sterile plant would necessarily be made. As such, claims 1-2 are rejected as being obvious.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham, can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663